Memorandum Per Curiam.
There was no proof by the tenant of the expenditure of any money for heat; nor was there proof of the difference between the agreed price of the apartment when heated according to contract and its value when improperly heated. (Amalgamated Properties, Inc., v. Weiss, No. 790, Nov., 1933, Term; 35th Avenue Building Corp. v. Brodsky, No. 355, A, B, C, D, E [six cases], Oct., 1943, Term.)
*128The final order should he modified to increase the amount due to landlord for January and February rent to sixty-four dollars, and as so modified, affirmed, without costs.
MacCrate, Smith and Steinbrihk, JJ., concur.
Ordered accordingly.